 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                        Case No. 20cr2451-WQH
11                       Plaintiff,                   PRELIMINARY ORDER OF
12          v.                                        CRIMINAL FORFEITURE
13   GREY ZAMUDIO,
14                       Defendant.
15
16         Having reviewed the foregoing Motion of the United States for Issuance of a
17 Preliminary Order of Criminal Forfeiture and good cause appearing,
18         The Motion is hereby GRANTED. The Court makes the following findings,
19 conclusions and orders.
20         1.     On or about August 14, 2020, an Indictment was returned against the
21 above-named Defendant, GREY ZAMUDIO (“Defendant”). Count 1 of the
22 Indictment charged that the Defendant knowingly received and possessed a firearm
23 not registered to him in the National Firearms Registration and Transfer Record, in
24 violation of 26 U.S.C. §§ 5861(d), 5845(a)(3), 5845(a)(7), and 5871, and alleged
25 criminal forfeiture pursuant to 26 U.S.C. § 5872 and 28 § 2461 (c).
26         2.     On December 1, 2020, the Defendant pled guilty before Magistrate
27 Judge Andrew G. Schopler to Count 1 of the Indictment, consented to the forfeiture
28 allegations of the Indictment, and agreed to forfeit all rights, title, and interest in the
 1 following, which Defendant admitted were properties involved in the offense to
 2 which he entered his guilty plea, and forfeitable pursuant to 26 U.S.C. § 5872 and
 3 28 U.S.C. § 2461 (c):
 4               • Olympic Arms Inc(SGW Enterprises & Safari Arms) MFR Rifle
                 CAL: 223 SN: WZ1613
 5
                 • Suspected Silencer bearing no manufacturer’s markings or serial
 6               number; tan in color with nylon sleeve MODEL: Unknown, CAL:
                 Unknown, SN: Unknown
 7
                 • Suspected Silencer bearing no manufacturer’s markings or serial
 8               number; black in color, MODEL: Unknown, CAL: Unknown, SN:
                 Unknown.
 9
10 On December 21, 2020, this Court accepted the guilty plea of Defendant.
11          3.     By virtue of the facts set forth in the plea agreement and forfeiture
12 addendum, the United States established the requisite nexus between the forfeitable
13 properties and the offense.
14          4.      By virtue of said guilty plea, the United States is now entitled to
15 possession of the above-referenced properties, pursuant to 26 U.S.C. § 5872,
16 28 U.S.C. § 2461 (c), and Rule 32.2(b) of the Federal Rules of Criminal Procedure.
17          5.     Pursuant to Rule 32.2(b), the United States has requested the authority to
18 take custody of the above-referenced properties which were found forfeitable by the
19 Court.
20          6.      The United States, has submitted the Order herein to the Defendant
21 through his attorney of record, to review, and no objections have been received.
22          Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
23          1.     Based upon the guilty plea of the Defendant, the United States is hereby
24 authorized to take custody and control of the following assets, and all right, title and
25 interest of Defendant GREY ZAMUDIO in the following properties are hereby
26 forfeited to the United States for disposition in accordance with the law, subject to
27 the provisions of 21 U.S.C. § 853(n):
28 //
                                               -2-                           20cr2451
                • Olympic Arms Inc(SGW Enterprises & Safari Arms) MFR Rifle
 1              CAL: 223 SN: WZ1613
 2              • Suspected Silencer bearing no manufacturer’s markings or serial
                number; tan in color with nylon sleeve MODEL: Unknown, CAL:
 3              Unknown, SN: Unknown
 4              • Suspected Silencer bearing no manufacturer’s markings or serial
                number; black in color, MODEL: Unknown, CAL: Unknown, SN:
 5              Unknown.
 6         2.     The aforementioned forfeited assets are to be held by U.S. Alcohol,
 7 Tobacco, Firearms and Explosives in its secure custody and control.
 8         3.     Pursuant to Rule 32.2(b) and (c), the United States is hereby authorized
 9 to begin proceedings consistent with any statutory requirements pertaining to
10 ancillary hearings and rights of third parties. The Court shall conduct ancillary
11 proceedings as the Court deems appropriate only upon the receipt of timely third
12 party petitions filed with the Court and served upon the United States. The Court
13 may determine any petition without the need for further hearings upon the receipt of
14 the Government’s response to any petition. The Court may enter an amended order
15 without further notice to the parties.
16         4.     Pursuant to the Attorney General’s authority under Section 853(n)(1) of
17 Title 21, United States Code, Rule 32.2(b)(6), Fed. R. Crim. P., and Rule G(4) of the
18 Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,
19 the United States forthwith shall publish for thirty (30) consecutive days on the
20 Government’s forfeiture website, www.forfeiture.gov, notice of this Order, notice of
21 the United States’ intent to dispose of the properties in such manner as the Attorney
22 General may direct, and notice that any person, other than the Defendant, having or
23 claiming a legal interest in the above-listed forfeited properties must file a petition
24 with the Court within thirty (30) days of the final publication of notice or of receipt of
25 actual notice, whichever is earlier.
26         5.     This notice shall state that the petition shall be for a hearing to
27 adjudicate the validity of the petitioner’s alleged interest in the property, shall be
28 signed by the petitioner under penalty of perjury, and shall set forth the nature and
                                               -3-                          20cr2451
 1 extent of the petitioner’s right, title or interest in the forfeited property and any
 2 additional facts supporting the petitioner’s claim and the relief sought.
 3         6.    The United States shall also, to the extent practicable, provide direct
 4 written notice to any person known to have alleged an interest in the properties that
 5 are the subject of the Preliminary Order of Criminal Forfeiture, as a substitute for
 6 published notice as to those persons so notified.
 7         7.    Upon adjudication of all third-party interests, this Court will enter an
 8 Amended Order of Forfeiture pursuant to 21 U.S.C. § 853(n) as to the above-
 9 referenced assets, in which all interests will be addressed.
10         8.    Pursuant to Rule 32.2(b)(4), this Order of Forfeiture shall be made final
11 as to the Defendant at the time of sentencing and is part of the sentence and included
12 in the judgment.
13
14 Dated: January 19, 2021
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -4-                              20cr2451
